CHEHARDY, C.J.
|, Plaintiffs, Louis T. D’Angelo and Louis T. D’Angelo Insurance Agency, Inc., appeal the 24th Judicial District Court’s May 2, 2016 judgment sustaining the dilatory exception of prematurity in favor of defendant, Joan Tramuta. After this appeal was lodged in this Court, it was determined that the district court’s judgment was deficient because it lacked the requisite decre-tal language. Particularly, the judgment failed to specify the relief that was granted *741by sustaining the exception of prematurity, ie., dismissal of claims.
Accordingly, on January 25, 2017, this Court, pursuant to its supervisory jurisdiction, ordered the district court to amend its judgment to specify the relief granted. On January 26, 2017, the district court amended its judgment, but declined to grant relief. The amended judgment provides in pertinent part:
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Exception of Prematurity filed by the Defendant, Joan Tramuta, and against the Plaintiffs, Louis T. D’Angelo and Louis T. D’Angelo Insurance Agency, Inc., is hereby GRANTED, and this Court will consider no further motions in this matter until a final judgment is rendered in Case # 748-614 in the Twenty-Fourth Judicial District Court for the Parish of Jefferson.
The district court’s decision to not specify the relief granted suggests that the court did not intend this judgment to be final and appealable. This interlocutory judgment is therefore subject to this Court’s supervisory jurisdiction. Accordingly, we dismiss this appeal and instruct plaintiffs that review of the district court’s judgment of May 2, 2016, as amended on January 26, 2017, may be sought pursuant to our supervisory jurisdiction. Should they so choose, plaintiffs may file a supervisory writ application within thirty days of this opinion.
_JjDECREE
For the foregoing reasons, we dismiss this appeal, remand the matter, and instruct plaintiffs that, should they so choose, they may file a supervisory writ application within thirty days of this opinion.
APPEAL DISMISSED; REMANDED WITH INSTRUCTIONS